DARLING INTERNATIONAL INC. COMPENSATION COMMITTEE AMENDED AND RESTATED EXECUTIVE COMPENSATION PROGRAM POLICY STATEMENT (Revised January 8, 2010) This policy is a statement of the plan for implementation of the Amended and Restated Executive Compensation Program (the “Program”) effective January 8, 2010 for certain executives of Darling International Inc. (the “Company”), pursuant to the Company’s 2004 Omnibus Incentive Plan (the “Omnibus Plan”) approved by its stockholders in May 2005.This Program supersedes the prior executive compensation plans, which were adopted under the Omnibus Plan on
